Citation Nr: 0331496	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  96-28 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of food 
and beer poisoning, including a blood disorder, secondary to 
Agent Orange exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
foot skin condition, secondary to Agent Orange exposure.

3.  Entitlement to service connection for a left foot 
disorder other than a skin disability secondary to Agent 
Orange exposure.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from October 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant's claim file 
subsequently was transferred to the Philadelphia, 
Pennsylvania, RO as a result of the appellant's change of 
residence.

The RO, in a May 2003 letter, provided the appellant notice 
of the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq (West 2002), with 
respect to other pending claims.  The letter informed the 
appellant that he had 30 days to submit any evidence he 
desired considered.  Notably, however, the 30-day time period 
has been invalidated by the U.S. Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (PVA).  
Hence, this matter is referred to the RO for appropriate 
corrective action.

A June 2003 rating decision denied entitlement to service 
connection for schizophrenia, headaches, sleep disorder 
(claimed as insomnia and nightmares), a left eye condition 
(claimed as left eye damage), a neurological condition 
(claimed as left brain disease), nosebleeds, any digestive 
condition (claimed as vomiting, bloating, blood/pulp in fecal 
matter), any genitourinary condition (claimed as nocturnal 
emissions, irregular descension of left testes, an inversion 
and distortion about the base of the penis and scrotum), 
residual of wounds (claimed as plasma wounds of the groin and 
left foot), and a skin condition (claimed as groin rash).  
The appellant submitted a June 2003 notice of disagreement.  
The RO, however, in a July 2003 letter, advised that the 
appellant's notice of disagreement was invalid because it was 
not clear which issues he was appealing.  The letter also 
informed the appellant that he had the right to appeal that 
determination.  See 38 C.F.R. § 19.28 (2003).  There is no 
record in the claim file that the appellant has appealed that 
determination.  Therefore, the Board does not have 
jurisdiction over these matters.

FINDINGS OF FACT

1.  The appellant did not serve in the Republic of Vietnam 
during his active duty service.

2.  There is no competent evidence that the appellant 
currently has a disability, to include a blood disorder, due 
to service to include any in-service  food or beer poisoning.


CONCLUSION OF LAW

Chronic residuals of beer and or food poisoning, to include a 
blood disorder, were not incurred during the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a), 3.307, 3.326 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. In 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. §§ 5100 et. seq., 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  
This change in the law is applicable to this claim.

In a December 2001 letter, the RO informed the appellant of 
the provisions of the VCAA and VA's obligations thereunder, 
to include VA's duty to assist him in the development of his 
claim.  While the December 2001 letter informed the appellant 
that he had but 30 days to submit evidence in support of his 
claim, and while that time limit has since been invalidated, 
PVA, the Board finds that the merits of this particular claim 
still may be addressed, because the determination solely is 
one of a question of law.  Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000) (The VCAA is not applicable where the case is 
decided solely by statutory or regulatory application.)  

The appellant claims that he was poisoned by dioxin during 
his active service in the U.S. Marine Corps.  In a September 
1994 statement, the appellant related that he was poisoned by 
drinking contaminated beer at an enlisted club at the Marine 
Corps Air Station, New River.  In April 1996, the appellant 
also related that "toxins" were delivered by a "proximity 
round."  In support of his claim, the appellant identified  
private providers who maintained records of treatment 
provided to him.  The records obtained by the RO include 
records of various blood tests performed as part of the care 
rendered to the appellant.  These blood tests revealed 
various abnormalities, including high cholesterol, low 
BUN/creatinine ratio, high triglycerides, high lactic 
dehydrogenase, low phosphorus, high hematocrit, and low MCHC 
(mean corpuscular hemoglobin concentration).  These test 
results do not reveal chronic residuals of beer and or food 
poisoning to include a blood disorder.
To establish service connection for a disability, there must 
be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  38 U.S.C.A. § 1110.  A 
current disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328, 1330 (Fed. 
Cir. 1997).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2003).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d), are also satisfied.  
38 C.F.R. § 3.309(e) (2003).

Before VA may make grant service connection, whether on a 
direct or presumptive basis, there first must be competent 
medical evidence of a current disability.  As noted above, 
the competent evidence of record reveals no current residual 
of either beer or food poisoning, to include a blood 
disorder.  Therefore, in light of the fact that the medical 
evidence does not show any current disability due to food or 
beer poisoning to include a blood disorder, there is no basis 
by which a valid claim may be shown via Agent Orange exposure 
or any other basis.  Degemetich.  As such, the benefit sought 
on appeal is denied.

In reaching this decision the Board notes that the appellant 
appears to contend that hypercholesterolemia is due to food 
or beer poisoning.  Notably, however, hypercholesterolemia, 
i.e., an elevated blood cholesterol level, in and of itself 
is not a disability.  Rather, it is a laboratory finding.  
Without some competent evidence showing that the appellant is 
disabled due to hypercholesterolemia due to service 
incurrence service connection may not be granted because 
there is no disability.  Rabideau v. Derwinski, 2 Vet.App. 
141 (1992)


ORDER

Entitlement to service connection for residuals of food and 
beer poisoning, to include a blood disorder, secondary to 
alleged in-service Agent Orange exposure is denied.


REMAND

The veteran claims that he has a left foot disorder due to 
Agent Orange exposure.  Notably, however, the veteran did not 
serve in Vietnam, nor does he contend otherwise.  As such, 
the presumptive laws concerning Agent Orange are not 
applicable and need not be addressed.

What must be addressed in this case, however, is whether the 
appellant has submitted new and material evidence to reopen 
this claim.  In this regard, in January 1984, the Board of 
Veterans' Appeals denied entitlement to service connection 
for a skin disorder secondary to Agent Orange exposure.  That 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  Hence, 
because one of the left foot disabilities currently shown 
involves a skin disorder, before that service connection for 
that disorder may be considered it must first be determined 
whether new and material evidence has been submitted.  
38 U.S.C.A. § 5108 (West 2002).  As this question was not 
addressed by the RO further development is required.

Further development is also required in light of the 
inadequate VCAA letter provided to the veteran in December 
2001 as is discussed above.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

2.  The RO shall contact the veteran and 
request that he identify any treatment 
records pertaining to a claimed left foot 
disorder which are not already of record.  
If so, the RO should obtain them and 
associate them with the claim file.

3.  The RO must then readjudicate the 
claims relative to the left foot, to 
include the question whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to a left 
foot skin disorder.  Should any benefit 
sought on appeal continue to be denied, 
the RO must issue a supplemental 
statement of the case (SSOC) which 
includes the laws and regulations 
governing claims to reopen.  The case 
should then be returned to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



